Slip Op. 13-92

           UNITED STATES COURT OF INTERNATIONAL TRADE

Before: Nicholas Tsoucalas, Senior Judge
________________________________________
MID CONTINENT NAIL CORPORATION,          :
                                         :
          Plaintiff,                     :
                                         :
     v.                                  :
                                         :
UNITED STATES,                           :
                                         :   Court No.: 10-00247
          Defendant,                     :
                                         :
          and                            :
                                         :
TARGET CORPORATION,                      :
                                         :
          Defendant-Intervenor.          :
                                        :

                                ORDER

     TSOUCALAS, Senior Judge:   On July 18, 2013, the United States

Court of Appeals for the Federal Circuit (“CAFC”) vacated and

remanded this court’s judgment in Mid Continent Nail Corp. v.

United States, 36 CIT __, Slip Op. 12-97 (2012) (“Mid Continent

II”) (not reported in the Federal Supplement), with instructions to

remand the matter back to the United States Department of Commerce

(“Commerce”) for further proceedings.   Mid Continent Nail Corp. v.

United States, Nos. 2012-1682, 2012-1683, 2013 WL 3746081, at *1

(Fed. Cir. July 18, 2013) (“Mid Continent III”).

     Mid Continent II upheld Commerce’s redetermination issued

pursuant to the court’s earlier decision in Mid Continent Nail

Corp. v. United States, 36 CIT __, 825 F. Supp. 2d 1290 (2012)

(“Mid Continent I”).    In Mid Continent I, the court held that
Court No. 10-00247                                               Page 2

Commerce impermissibly limited the scope of an antidumping duty

order by excluding in-scope steel nails packaged and imported as a

component of certain household tool kits because the scope lacked

clear language regarding mixed media applications. Id. at 1292–96.

The CAFC “disagree[d] . . . that Commerce is foreclosed by the

broad language of the antidumping order from interpreting the order

to exclude nails included within mixed media tool kits,”             but

agreed “that Commerce has not yet reasonably interpreted the order

in this case so as to justify such an exclusion.”         Mid Continent

III, 2013 WL 3746081, at *5.     The CAFC also provided an extensive

roadmap for Commerce to follow in analyzing this and future mixed

media cases.   Id.

     Accordingly, it is hereby

     ORDERED   that    this   case   is   remanded   to   Commerce   for

redetermination in accordance with the CAFC’s opinion in Mid

Continent III; and it is further

     ORDERED that the remand results are due within ninety (90)

days of the date this opinion is entered.            Any responses or

comments are due within thirty (30) days thereafter.       Any rebuttal

comments are due within fifteen (15) days after the date responses

or comments are due.


                                          /s/NICHOLAS TSOUCALAS
                                            Nicholas Tsoucalas
                                               Senior Judge
Dated: July 23, 2012
       New York, New York
                             ERRATA

Please make the following changes to Mid Continent Mail Corp. v.
United States, No. 10-00247, Slip Op. 13-92:

-    page 2, date line: change “July 23, 2012” to “July 23, 2013”

July 23, 2013.
                             ERRATA

Please make the following changes to the Errata to Mid Continent
Nail Corp. v. United States, No. 10-00247, Slip Op. 13-92:

-    first line: change “Mid Continent Mail Corp.” to “Mid
     Continent Nail Corp.”

July 24, 2013.